34 So. 3d 146 (2010)
Eldred M. FRAZIER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-3207.
District Court of Appeal of Florida, First District.
April 26, 2010.
*147 Eldred M. Frazier, pro se, Appellant.
Bill McCollum, Attorney General, and Ian M. Cotner, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appeal is hereby DISMISSED. See Edler v. State, 673 So. 2d 970 (Fla. 1st DCA 1996) (holding that an order which disposed of only two of three issues raised in postconviction motion was not a final appealable order).
KAHN, DAVIS, and THOMAS, JJ., concur.